Citation Nr: 0012150	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right knee condition, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a (compensable) rating for the service-
connected right ankle sprain.  

3.  Entitlement to service connection for a right arm 
condition, as secondary to the service-connected right leg 
disabilities.  

4.  Entitlement to service connection for a right elbow 
condition, as secondary to the service-connected right leg 
disabilities.  

5.  Entitlement to service connection for a right shoulder 
condition, as secondary to the service-connected right leg 
disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision of the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently suffers from right arm or elbow disability 
due to disease or injury which was incurred in or aggravated 
by service.  

2.  The veteran's claim of service connection for a right 
shoulder condition as secondary to the service-connected 
right leg disabilities is plausible and capable of 
substantiation.  

3.  The veteran's right knee disability is shown to be 
manifested by current x-ray findings of degenerative joint 
disease with related pain, but demonstrated functional loss 
of a noncompensable degree; however, more than related severe 
lateral instability or recurrent subluxation is not shown.  

4.  The veteran's right ankle sprain is shown to be 
manifested by a disability picture which more nearly 
approximates moderate functional limitation of motion due to 
pain.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for right arm and elbow 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

2.  A well-grounded claim of service connection for a right 
shoulder condition, as secondary to the service-connected 
right leg disabilities, has been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected right knee disability on 
the basis of instability or recurrent subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (1999).  

4.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability on the 
basis of resulting arthritis and functional loss due to pain 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 
5261 (1999).  

5.  The criteria for the assignment of a 10 percent rating 
for the service-connected right ankle sprain have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).  

(The issue of entitlement to service connection for a right 
shoulder condition is discussed in the remand portion of this 
document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection claims

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  


A.  Right arm and elbow conditions

The veteran contends that he suffers from right arm and elbow 
conditions secondary to his service-connected right ankle 
sprain.  Specifically, he contends that he injured his right 
arm and elbow in a fall which occurred when his right knee or 
ankle gave out while he was gardening.  

VA outpatient treatment reports dating from the time of the 
incident which occurred in December 1992, note that the 
veteran slipped and fell on his right side when his right 
ankle gave out.  As a result, he suffered injuries to his 
right shoulder, right arm and right ankle.  Swelling was 
noted below the right elbow, along with some evidence of 
ecchymosis.  X-ray studies taken the day of the incident were 
negative for findings involving the right forearm, while 
showing mild degenerative changes of the right wrist.  

The veteran was initially afforded a VA examination in July 
1993, which was negative for findings or complaints relative 
to a right arm or elbow condition.  The veteran was 
subsequently afforded another VA examination in April 1998.  
X-ray studies performed in conjunction with the examination 
showed minimal osteoarthritic changes involving the right 
elbow; however, once again, examination resulted in no 
diagnosis of disability referable to a right arm or elbow 
condition.   

Based on a review of the evidence of record, the Board finds 
that no competent evidence has been submitted to support the 
veteran's lay assertions that he currently suffers from a 
right arm or elbow disability secondary to the service-
connected right leg disabilities or due to other disease or 
injury which was incurred in or aggravated by service.  The 
veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In the absence of medical evidence to show that the veteran 
suffers from current disability involving the right arm or 
elbow condition, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of 
well-grounded claims of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from a right 
arm or elbow condition related to the service-connected right 
leg disabilities, or other disease or injury which was 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claim as set forth above well grounded.


B.  Right shoulder condition

As noted above, the veteran was afforded a VA examination in 
July 1993.  At that time, the veteran was diagnosed as having 
a torn rotator cuff of the right shoulder.  The examining 
physician further opined that the veteran's right shoulder 
problem appeared to be related to the fall which was caused 
by his service-connected right leg disabilities. 

VA outpatient treatment report dated in October 1994 noted a 
history, as reported by the veteran, of shoulder problems 
beginning in 1992 after the incident described above.  It was 
further noted, however, that there were notes in the 
veteran's chart going back to early 1990 which included 
references to complaints of right shoulder pain, with a 
history of pain for three years.  In light of this evidence, 
the VA physician opined that the veteran's shoulder 
discomfort and pain did not result from the traumatic episode 
in 1992.  

Despite the conflicting evidence noted hereinabove, the Board 
finds that the veteran's claim of service connection for a 
right shoulder condition as secondary to the service-
connected right leg disabilities is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Hence, the veteran should be afforded a VA examination in 
order to determine the nature and likely etiology of his 
right shoulder condition.  In addition, complete copies of 
all pertinent treatment records also should be obtained for 
review.  


II.  Increased rating claims 

The Board finds that the veteran's claims for increased 
compensation benefits for his service-connected right knee 
and ankle disabilities are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board further finds that the matter has been adequately 
developed for the purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
right knee and ankle disorders.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

In April 1998, the veteran was afforded a VA examination to 
evaluate the severity of his service-connected right knee and 
ankle conditions.  At that time, the veteran was noted to 
experience pain and stiffness affecting his right knee and 
ankle.  The periods of flare-up related to his joint disease 
and precipitated by physical activity, including walking, 
were described as being constant and as resulting in 
additional limitation of motion or functional impairment of 
20 to 40 percent.  

The examination of the knee, specifically, included range of 
motion testing which demonstrated flexion to 100 degrees, 
accompanied by pain at 65 degrees and above, and extension to 
0 degrees.  Stability testing revealed the medial collateral 
ligament to be tender and resulted in a positive McMurray's 
test.  X-ray studies performed in conjunction with the 
examination also demonstrated evidence of minimal 
osteoarthritic changes.  The final diagnosis was that of 
moderate degenerative joint disease of the medial compartment 
of the right knee, status post open medial meniscectomy for 
tear.  

The examination of the ankle included range of motion testing 
which demonstrated dorsiflexion to 10 degrees, with pain 
commencing at 5 degrees and plantar flexion to 30 degrees.  
Varus and valgus angulation of the os calcis in relationship 
to the long axis of the tibia and fibula were noted to be 
within normal limits.  

X-ray studies showed a small bony density off the tip of the 
medial malleolus which was stated to potentially represent an 
old chip fracture in that region.  The final diagnosis was 
that of chronic lateral instability of the right ankle.  


A.  Right knee condition

The veteran's right knee disability is currently evaluated as 
30 percent disabling for severe, recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which is the maximum evaluation available under that 
Code.  

However, the Board notes that, in July 1997, the Office of 
General Counsel of VA issued a Precedent Opinion which 
provided that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (Jul. 24, 1997).  Here, the 
medical evidence indicates that the veteran has arthritis of 
the right knee.  Thus, a separate, compensable rating 
pursuant to Diagnostic Code 5003 may be warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Full range of motion 
of the knee is measured from 0 degrees to 140 degrees in 
flexion and extension.  38 C.F.R. § 4.71, Plate II.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  At the most recent VA examination 
in February 1999, extension of the knee was performed to 0 
degrees, and flexion was limited to no more than 100 degrees.  

Consequently, the Board must address whether the veteran's 
right knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

In the instant case, the veteran's arthritis is documented by 
x-ray studies, and there is satisfactory evidence of painful 
motion on flexion of the knee.  The Board finds, therefore, 
that a rating of 10 percent is warranted for the demonstrated 
right knee functional loss pursuant to Diagnostic Codes 5003 
and 5260, as well as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In sum, the Board concludes that the right knee disability 
with resulting arthritis and any instability or recurrent 
subluxation should be rated separately pursuant to Diagnostic 
Codes 5003 and 5257, respectively.  An evaluation of 10 
percent for arthritis of the veteran's right knee is 
warranted pursuant to Diagnostic Code 5003 and 38 C.F.R. 
§§ 4.40, 4.45, 4.59, in light of the veteran's painful 
limitation of motion shown to be of a noncompensable degree.  

Furthermore, the preponderance of the evidence is against an 
evaluation greater than 30 percent for disability affecting 
the right knee rated on the basis of any instability or 
recurrent subluxation pursuant to Diagnostic Code 5257.  


B.  Right ankle sprain

The veteran's right ankle disability is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271-5299.  

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  Moderate limitation of ankle 
motion is rated 10 percent disabling.  Marked limitation of 
ankle motion is rated 20 percent disabling.  38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Code 5271.  An evaluation greater 
than 20 percent requires ankylosis of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1999).  

In the instant case, given the objective demonstration of 
pain on motion and the diagnosis of chronic lateral 
instability, the Board finds that the disability picture 
presented by the veteran's service-connected right ankle 
condition more nearly approximates that of moderate 
functional limitation of the right ankle sufficient to 
warrant the assignment of a 10 percent evaluation.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271.  

The veteran has not presented evidence to show that his 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule; nor has he 
specifically raised this issue.  As such, the Board finds 
that consideration of this matter under the provisions of 
38 C.F.R. § 3.321 (1999) is not appropriate.  




ORDER

Service connection for right arm and elbow conditions is 
denied, as well-grounded claims have not been presented.  

As a well-grounded claim of service connection for a right 
shoulder condition as secondary to the service-connected 
right leg disabilities has been submitted, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  

An increased rating greater than 30 percent for the service-
connected right knee disability due to instability or 
recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
right knee disability with resulting arthritis and functional 
loss due to pain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 10 percent for the service-connected 
right ankle sprain is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



REMAND

As noted hereinabove, when a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In light of the above 
evidence, the veteran should be afforded a VA examination to 
determine the nature and likely etiology of his right 
shoulder condition.  

In addition, complete copies of all pertinent treatment 
records should be obtained for review.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right shoulder condition since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
complete copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  The veteran 
should also be asked to submit any other 
medical evidence which tends to support 
his assertions that he has current right 
shoulder disability which is proximately 
due to or the result of a service-
connected disorder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
right shoulder condition.  The veteran's 
claims folder, including a copy of this 
remand must be available to, and reviewed 
by, the examiner.  The examiner should 
elicit from the veteran a full medical 
history and report detailed medical 
findings.  Based on a review of the file 
and examination of the veteran, the 
examiner should express an opinion as to 
the likelihood that the veteran has 
current right shoulder disability which 
is proximately due to the injury caused 
by his service-connected right leg 
disabilities.  The examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.  

3.  After undertaking the development 
requested above, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



